Exhibit 10.4

THIRD LEASE MODIFICATION AGREEMENT

AGREEMENT made as of May 1, 1975 between 250 WEST 57TH ST. ASSOCIATES, a joint
venture having its office at 60 East 42nd Street, New York, New York
(hereinafter called “Landlord”) and FISK BUILDING ASSOCIATES, a partnership,
having its office at 60 East 42nd Street, New York, New York (hereinafter called
“Tenant”).

W I T N E S S E T H :

WHEREAS, on September 30, 1953 a lease covering the entire premises known as the
Fisk Building, located at 250 West 57th Street, New York, New York, was made
between Landlord and Tenant’s predecessor, a partnership also known as Fisk
Building Associates, which lease was assigned on May 1, 1954 by said predecessor
to Tenant; and

WHEREAS, the lease was modified by Modification Agreement dated June 12, 1961,
and by Second Modification Agreement, dated June 10, 1965 (which lease, as so
modified, is hereinafter called the “Lease”); and

WHEREAS, Landlord and Tenant wish to further modify the Lease.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties agree that the Lease shall be and is hereby modified in
the manner hereinafter set forth:

1. Paragraph 2. of the Lease shall be deemed deleted in its entirety and the
following substituted in its place and stead:

“2. (A) Tenant covenants to pay, in equal monthly installments, in advance, on
the first day of each month during said term, and any renewal term of this
Lease, a basic rent (hereinafter called “Basic Rent”) at an annual rate of THREE
HUNDRED FORTY TWO THOUSAND TWO HUNDRED EIGHTY DOLLARS ($342,280.00), provided,
however, that Basic Rent for the period May 1, 1975 through May 15, 1975 shall
be at the annual rate of THREE HUNDRED SIXTEEN THOUSAND DOLLARS ($316,000.00).



--------------------------------------------------------------------------------

(B) Tenant shall keep its records on the basis of a fiscal year commencing
October 1, and ending September 30th. Within sixty (60) days after the end of
each fiscal year, Tenant shall deliver to Landlord a written statement of the
operation of the demised premises during the preceding fiscal year, which shall
include the net operating profit for such preceding year derived from the actual
operation of the demised premises whether or not Tenant is the operator. At the
time such report is delivered, such net operating profit, if any, for the
preceding fiscal year, after deduction of the Basic Rent, shall be distributed
as follows:

(i) Tenant shall pay to Landlord an amount equal to the lesser of FOUR HUNDRED
FOURTEEN THOUSAND DOLLARS ($414,000.00) or the net operating profit of Tenant
during such preceding fiscal year (which amount is hereinafter called “Primary
Overage Rent”), except that there shall be deducted from the amount due to
Landlord hereunder all advances paid during any preceding fiscal year on account
of Primary Overage Rent pursuant to the provisions of Subdivision (C) of this
Paragraph 2; and

(ii) Tenant shall pay to Landlord fifty percent (50%) of any remaining balance
of net operating profits for such year (which payment to Tenant is hereinafter
called the “Secondary Overage Rent”).”

Landlord and Tenant agree that (a) the first statement of the operation of the
demised premises delivered pursuant to this Agreement shall cover the period
May 1, 1975 through September 30, 1975, and (b) that Primary Overage Rent for
said period shall be an amount equal to the lesser of ONE HUNDRED SEVENTY TWO
THOUSAND FIVE HUNDRED DOLLARS ($172,500.00) or the net operating profit of
Tenant during such period, less all advances paid during such period on account
of Primary Overage Rent. In the event that the term of this lease shall end on a
date other than September 30th, Landlord and Tenant agree that Primary Overage
Rent for the fiscal year in which the term ends shall be in an amount equal to
the lesser of (i) the sum of ONE THOUSAND ONE HUNDRED THIRTY FOUR AND 25/100
DOLLARS ($1,134.25) multiplied by the number of days in such fiscal year, or
(ii) the net operating profit of Tenant during such fiscal year, less all
advances paid during such period on account of Primary Overage Rent.

 

2



--------------------------------------------------------------------------------

Landlord and Tenant agree that Tenant shall have no obligation to make any
payment of Primary Overage Rent or Secondary Overage Rent, unless and until
Tenant shall first have recouped Tenant’s cumulative operating loss, if any,
accruing from and after May 1, 1975. For the purposes of this Lease, Tenant’s
cumulative operating loss shall include unrecouped advances paid by Tenant
during any preceding fiscal year on account of Primary Overage Rent pursuant to
the provisions of Subdivision (C) of this Paragraph 2.

In computing the net operating profit of Tenant for the purpose of determining
the sums due to Landlord under Paragraph 2 hereof, Tenant may, at its option,
deduct the cost of any capital improvement either as an expense in the year in
which such cost is paid or accrued or in the year in which such cost is
depreciated or amortized provided, however, that Tenant shall have no right to
deduct any cost paid with the net proceeds of the mortgage refinancing or
interest earned thereon described in Paragraph 4 of this Agreement. In the event
that Tenant shall borrow funds with which to make any such capital improvement,
Tenant shall have the right, at its option and in lieu of the options described
in the preceding sentence, to deduct payments of principal and interest made by
Tenant on account of such loan as an expense in the year in which such payments
are made.

(C) So long as the Lease shall remain in effect, in addition to the monthly
installments of Basic Rent required by Paragraph 2.(A) of the Lease, Tenant
shall pay to Landlord as an advance against Primary Overage Rent:

(i) during the period commencing May 1, 1975 through September 30, 1975,
(hereinafter called “the Initial Period”), TWENTY-FOUR THOUSAND DOLLARS
($24,000.00) on May 1, 1975 and on the first day of each calendar month
thereafter through September 1, 1975.

 

3



--------------------------------------------------------------------------------

(ii) during the fiscal year commencing October 1, 1975, in equal monthly
installments on the first day of each month in advance, an amount equal to
one-twelfth (1/12) of Primary Overage Rent for the Initial Period, annualized.

(iii) during the fiscal year commencing October 1, 1976, and during each
subsequent fiscal year, in equal monthly installments on the first day of each
month in advance, an amount equal to one-twelfth (1/12) of Primary Overage Rent
for the preceding fiscal year.

In the event that advances made by Tenant against Primary Overage Rent for any
fiscal year or portion thereof shall exceed Tenant’s net operating profit for
such period, advances otherwise required to be made by Tenant during the
following and any subsequent fiscal year pursuant to this Subdivision (C) shall
be reduced by an amount equal to such excess until Tenant shall have recovered,
through retention of net operating profit, the full amount of such excess.

(D) (i) In the event that Tenant shall be required to make any monthly advance
against Primary Overage Rent pursuant to Subdivision (C) of this Paragraph 2
before the operating report for the preceding fiscal year shall be available,
Tenant shall make such monthly payments on account of advances against Primary
Overage Rent as Tenant, in its reasonable judgment, shall estimate to be due.

(ii) All monthly advances against Primary Overage Rent which shall become due
and payable in the fiscal year subsequent to the availability of the operating
report for the preceding fiscal year shall be made in equal monthly installments
which in the aggregate shall be equal to the difference between the amounts
payable during such fiscal year pursuant to Subdivision (C) of this Paragraph 2
and the aggregate amount of the monthly advances, if any, made by Tenant
pursuant to Paragraph 2.(D) (i) hereof.”

 

4



--------------------------------------------------------------------------------

2. Paragraph 3 of the Lease shall be deemed deleted in its entirety and the
following substituted in its place and stead:

“3. The Tenant may renew this lease for an additional period of twenty-five
(25) years upon the same rental (including Basic Rent, Primary Overage Rent and
Secondary Overage Rent), terms and conditions as provided in this Lease (except
that the Tenant shall have no further right to renew this Lease), provided that
the Tenant is not in default hereunder, and provided further that the Tenant
gives to the Landlord at least ninety (90) days’ written notice of renewal.”

3. There shall be added to the Lease a new Paragraph 29 which shall read as
follows:

“29. For the purpose of this Paragraph 29, the term “First Mortgage” shall mean
any first fee mortgage to which this lease is subordinate under the provisions
of Paragraph 13 of this Lease and the term ‘refinancing’ shall include any
consolidation, modification, renewal, extension or replacement of any First
Mortgage made subsequent to May 16, 1975. In the event that there shall be one
or more refinancings of any First Mortgage, the Basic Rent will be in an amount
equal to the sum of TWENTY-EIGHT THOUSAND DOLLARS ($28,000.00) plus an amount
equal to the rate of constant payments for interest and amortization required
under any such First Mortgage immediately subsequent to refinancing computed on
the unpaid principal balance of such First Mortgage immediately prior to such
refinancing.”

4. Landlord and Tenant acknowledge that the principal balance of the First
Mortgage on the demised premises will be increased from $2,978,905 to $3,250,000
on May 15, 1975. Landlord shall forthwith deposit in an interest bearing account
the entire net proceeds resulting from such increase in the unpaid principal
balance of such mortgage (hereinafter called the “net proceeds”). Upon
submission by Tenant to Landlord, from time to time, of bills for work done in
the demised premises including, but not limited to, installations for subtenants
and work to comply with those provisions of the New York City Administrative
Code known as “Local Law Number 5”, and satisfactory evidence of the completion
of such work, Landlord shall promptly pay to Tenant an amount equal to the
amount of such bills until the entire net proceeds, together with the interest
earned thereon, shall have been exhausted.

 

5



--------------------------------------------------------------------------------

5. Landlord and Tenant agree that any refund of real estate taxes resulting from
final determination of legal proceedings, settlement or otherwise relating to
any period prior to the effective date of this Agreement shall be payable to the
Tenant. The net amount of any such refund, after payment of attorneys’ fees and
other expenses relating thereto, shall be added to the Tenant’s net operating
profit for the period for which such refund is made for the purpose of
determining the amount, if any, due to the Landlord pursuant to Paragraph 2.(B)
of the Lease as it was in effect prior to this Agreement or as Primary Overage
Rent and Secondary Overage Rent, if any, due to the Landlord pursuant to
Paragraph 2.(B) of the Lease as modified by this Agreement.

6. Except as herein modified, the Lease shall remain in full force and effect,
and the parties hereby ratify and confirm all of the other terms, covenants and
conditions thereof.

7. This Third Lease Modification Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and assigns.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

250 WEST 57TH ST. ASSOCIATES By:   /s/ Lawrence A. Wien   Lawrence A. Wien,
Joint Venturer

 

By:   /s/ Alvin S. Lane   Alvin S. Lane, Joint Venturer

 

By:   /s/ Alvin Silverman   Alvin Silverman, Joint Venturer

 

By:   /s/ Fred Linden   Fred Linden, Joint Venturer

 

  FISK BUILDING ASSOCIATES By:   /s/ Harry B. Helmsley   Harry B. Helmsley,
Partner

 

7



--------------------------------------------------------------------------------

STATE OF NEW YORK    )    ) ss.: COUNTY OF NEW YORK    )

On this 2nd day of June, 1975, before me personally appeared LAWRENCE A. WIEN,
ALVIN S. LANE, ALVIN SILVERMAN and FRED LINDEN, to me known and known to me to
be all of the joint venturers associated under the name of 250 West 57th St.
Associates, and known to me to be the individuals described in and who executed
the foregoing instrument in the name of 250 West 57th St. Associates, and they
severally duly acknowledged that they executed the same as and for the act and
deed of said 250 West 57th St. Associates.

 

/s/ John L. Loehr Notary Public

 

STATE OF NEW YORK    )    ) ss.: COUNTY OF NEW YORK    )

On this 28th day of May, 1975, before me personally appeared HARRY B. HELMSLEY,
to me known and known to me to be a partner in the firm of Fisk Building
Associates, and known to me to be the individual described in and who executed
the foregoing instrument in the firm name of Fisk Building Associates, and he
duly acknowledged to me that he executed the same for and on behalf of the said
firm.

 

/s/ John L. Loehr Notary Public

 

8